DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2020 has been entered.
 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Specifically, the prior art Ham et al. teaches a fixing member with indistinguishable structure taken to be capable of the claimed functionality as explained in the rejection below (see cited MPEP sections).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ham et al. (US Pub 2016/0329546 of record).
In regard to independent claim 18, Ham et al. teach a battery comprising: 
a first lead (tab 131); 

a fixing member (binding member 150 and/or fixing member 160 of an adhesive tape all may be reasonably considered insulating members as required by the claims, individually or combined as the claims do not require a single unitary member);
a first current collector (electrode tab 121 and first electrode collector); and 
a second current collector (electrode tab 122 and second electrode current collector together are considered the claimed current collector broken into portions), 
wherein the first current collector includes a first portion (end portion of electrode tab 121) bonded to the first lead 131 and a second portion (first current collector) coated with a first active material (electrode 111 - figure 5), and a third portion (folded portion of electrode tab 121) between the first portion and the second portion,  
wherein the second current collector includes a fourth portion (end portion of electrode tab 122) bonded to the second lead 132 and a fifth portion (second current collector) coated with a second active material (second electrode 112, figure 4 - see paragraph [0063, 0071] for current collector discussion) and a sixth portion (folded portion of electrode tab 122) between the fourth portion and the fifth portion, 
wherein the first lead 131, the second portion 111, and the fifth portion 112 overlap with each other in a portion, and wherein the second lead 132, the second portion 111, and the fifth portion 112 overlap with each other in a portion (see figures 1-6, paragraphs [0059-0077]);
wherein the first lead 131, the second lead 132, the first current collector 111, 121, and the second current collector 112, 122 are fixed by the fixing member 150, 160 at a fixing portion (annotated figures below; paragraphs [0089-0100]). 

    PNG
    media_image1.png
    494
    496
    media_image1.png
    Greyscale

In regard to “wherein the first current collector and the second current collector are configured to be shifted relatively in a portion other than the fixing portion when the battery is bent” - as the prior art structure is structurally indistinguishable from the claimed structure, the prior art is reasonably assumed to be capable of such functionality, such as depending on the location and force being applied to cause the bending (see MPEP 2114 below). 
2114    APPARATUS AND ARTICLE CLAIMS — FUNCTIONAL LANGUAGE [R-07.2015] 
I.    INHERENCY AND FUNCTIONAL LIMITATIONS IN APPARATUS CLAIMS 
MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on"). 
II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer 
For example, the current collectors of the prior art have room to shift outside of the fixing portion as seen in the annotated figure below:

    PNG
    media_image2.png
    261
    831
    media_image2.png
    Greyscale

In regard to claim 19, Ham et al. teach an insulating fixing member (separator 113, insulating sheet 114, fixing member 150 and/or 160 of an adhesive tape all may be reasonably considered insulating members as required by the claims, individually or combined as the claims do not require a single unitary member, figures 2, 12-15; paragraphs [0089-0100] - a person of ordinary skill in the art would appreciate from the description of the fixing unit 150, 160 of the prior art that such would necessarily be insulative in order to prevent a short circuit between the leads as such is intended to be in contact with both leads of the battery). 
In regard to claim 20, Ham et al. teach the first current collector 121 is folded in the third portion (see figure 2), wherein the first lead 131 and the third portion 121 overlap with each other in a portion (figure 3), wherein the second current collector 122 in the sixth portion, and wherein the second lead and the sixth portion with each other in a portion (see figure 4, paragraph [0075]).
In regard to claim 21, Ham et al. teach the first current collector 121 is folded back such that a surface of the first current collector faces outward, the surface of the first current collector being bonded to the first lead, and wherein the second current collector 122 is folded back such that a surface 
In regard to claim 22, Ham et al. teach first insulating member (separator 113, film 114 and fixing member 160); and a second insulating member (another one of separators 113 and fixing member 150), wherein the first portion 121 and the second portion 111 overlap with each other with the first insulating member 113, 114 positioned there between (figure 15), and wherein the fourth portion 122 and the fifth portion 112 overlap with each other with the second insulating member (150 and 113) positioned there between (figure 13, see discussion of insulating members in regard to claim 2 above). 
In regard to claim 23, Ham et al. teach the first insulating member 113, 114, 160 covers the first portion 111 and the first lead 131 (figure 15), and wherein the second insulating member 113, 150 covers the fourth portion 112 and the second lead 132 (figure 4 - because covering as claimed relates to orientation, which is considered arbitrary as no limitations define the orientation of the components, when viewed upside down, has a separator 113 which covers the lead 132 and electrode 112). 

Claims 24-27 is rejected under 35 U.S.C. 103 as being unpatentable over Ham et al. as applied to claim 18 above, and further in view of Takahashi et al. (US Pub 2015/0155528 cited in IDS).
In regard to claim 24, Ham et al. teach the battery further comprises an exterior body (exterior member 210), wherein the exterior body has a film-like shape and is folded in two such that the first current collector 121 and the second current collector 122 are sandwiched by the exterior body, wherein the exterior body includes a pair of first seal portions (fixing unit 160) by which the first current collector and the second current collector are sandwiched (figure 15) and a second seal portion (171, 172) overlapping with the first lead 131 and the second lead 132 (figure 16, paragraph [0104]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use an exterior body with a wave shape in the battery of Ham et al. as such gives the battery enhanced flexibility as taught by Takahashi et al.  In the combination, the various shapes (figure 16) taught by Takahashi et al. are taken to include a shape in which the package is almost parallel to the seal portion in the region of overlap as prescribed by the claim.
In regard to claim 25, Ham et al. (figure 16) and Takahashi et al. (figure 2) teach the first seal portions and the second seal portion are flat without the wave shape (all of the sealing portions in the prior art are flat). 
In regard to claims 26 and 27, Ham et al. teach varying the width of the electrode tabs 121, 122 to the width W1 of the electrode assembly (see paragraph [0095], figure 14) which will affect the required size of the seal portions 171, 172 (figure 15) and various orientations such as having the leads extend from opposite sides relative to the thickness (figure 10) or width (figure 11) of the battery device which will affect the distance between seal portions.  Therefore, while the prior art does not specifically teach a distance between each of the first seal portions and an end portion of the first current collector or an end portion of the second current collector is within a range related to a thickness of a stack including the first current collector and the second current collector, it would have been obvious to one of ordinary skill in the art that the distance between the seals can vary depending on the orientation of the battery electrode leads as taught by Ham et al. in a manner which obviates the claimed ranges.
. 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ham et al. (US Pub 2016/0329546 of record) and Arima et al. (US Pub 2013/0177787 of record).
In regard to independent claim 1, Ham et al. teach a battery as applied to claim 18 and shows folded portions as noted above but does not explicitly disclose a curvature radius for such portions.  However, Arima et al. teach a similar battery including cathode 10 with current collectors 11 (with a thickness such as 10 microns - paragraph [0060]) coated with active materials (see figure 4) and an anode 20 including current collector 21 with active material layer 22 separated by separators 30 where the current collectors are joined to leads (tab electrode 41) and the desirability for each current collector to include a folded portion E which has a radius of curvature which is optimized (to be at least 5 times larger than the thickness of the current collector such as) including a thickness T1 which is approximately as large as the thickness of the entire electrode (such as 200 microns) (see figures 4-11; paragraphs [0055-0080]) because controlling the curvature of the folded portion helps reduce the amount of stress in the folded region which reduces the occurrence of cracks or ruptures in the current collector (see paragraphs [0015]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to control the curvature of the folded portions of the current collectors in the device of Ham et al. as such prevents cracks or ruptures in the current collectors as taught by Arima et al.  The ranges for curvature disclosed by the prior art overlaps the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ham et al. and Arima et al. as applied to claim 1 above, and further in view of Takahashi et al. (US Pub 2015/0155528 cited in IDS).
In regard to claims 7-10, Ham et al. teach the battery further comprises an exterior body (exterior member 210) and the rationale from claims 24-27 apply to claims 7-10, respectively, with the additional teachings of Takahashi et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723